[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 Aug. 13, 2009
                               No. 09-10278                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                          Agency No. A098-118-183

LARRY JOSE SIERRA-MATEY,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (August 13, 2009)

Before DUBINA, Chief Judge, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Petitioner Larry Jose Sierra-Matey seeks review of the decision of the Board
of Immigration Appeals summarily affirming the Immigration Judge’s order

finding him removable and denying his application for asylum or withholding of

removal. Sierra-Matey argues on appeal that his credible testimony regarding the

severe persecution his family suffered at the hands of the Sandinistas in the past

was sufficient to meet the standard for asylum, and that he was, alternatively,

entitled to withholding of removal because he sufficiently demonstrated that future

persecution is likely to occur if he is returned to Nicaragua.

      “When . . . the BIA summarily affirms the IJ’s decision without an opinion,

such as here, the IJ’s decision becomes the final removal order subject to review.”

Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1254 (11th Cir. 2006). To the extent that

the decision was based on a legal determination, review is de novo. Mohammed v.

Ashcroft, 261 F.3d 1244, 1247 (11th Cir. 2001). The IJ’s factual findings are

reviewed under the substantial evidence test. Al Najjar v. Ashcroft, 257 F.3d 1262,

1283 (11th Cir. 2001). Under the substantial evidence test, we must affirm the IJ’s

decision if it is “supported by reasonable, substantial, and probative evidence on

the record considered as a whole.” Id. at 1284 (internal quotation marks omitted).

“To reverse a factual finding by the [IJ], this Court must find not only that the

evidence supports a contrary conclusion, but that it compels one.” Farquharson v.

U.S. Att’y Gen., 246 F.3d 1317, 1320 (11th Cir. 2001). The fact that evidence in

the record may also support a conclusion contrary to the administrative findings is
                                           2
not enough to justify a reversal. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th

Cir. 2004).

      An alien may qualify for asylum by presenting credible evidence showing

“(1) past persecution on account of her political opinion or any other protected

ground, or (2) a ‘well-founded fear’ that her political opinion or any other

protected ground will cause future persecution.” Sepulveda v. U.S. Att’y Gen., 401
F.3d 1226, 1230-31 (11th Cir. 2005) (citing 8 C.F.R. § 208.13(a), (b)). Protected

grounds are race, religion, nationality, membership in a particular social group, or

political opinion. Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437 (11th Cir. 2004).

A persecution claim based on political opinion focuses on the victim/petitioner’s

political beliefs, not those of the persecutor. Id. at 437-38.

      If the petitioner demonstrates past persecution, there is a rebuttable

presumption that he has a well-founded fear of future persecution. 8 C.F.R

§ 208.13(b)(1). If he cannot show past persecution, then the petitioner must

demonstrate a well-founded fear of future persecution that is both subjectively

genuine and objectively reasonable. Al Najjar, 257 F.3d at 1289. If substantial

evidence supports the IJ’s finding that an alien suffered particular harms for

reasons other than a protected ground, the petition for review will be denied. See

e.g., Scheerer v. U.S. Att’y Gen., 445 F.3d 1311, 1316 (11th Cir. 2006).

      An alien seeking withholding of removal under the INA similarly must show
                                            3
that his “life or freedom would be threatened in that country because of the alien's

race, religion, nationality, membership in a particular social group, or political

opinion.” See INA § 241(b)(3)(A), 8 U.S.C. § 1231(b)(3)(A). Ruiz, 440 F.3d at

1257. “The burden of proof for withholding of removal, however, is more likely

than not, and, thus, is more stringent than the standard for asylum relief.” Id.

(internal quotation marks omitted).

      The record here demonstrates that there was substantial evidence to support

the IJ’s denial of asylum and withholding of removal. Sierra-Matey admitted that

he left Nicaragua due to poverty, and could cite no past persecution directed

toward him. At best, he demonstrated that twenty years ago his family suffered at

the hands of the Sandinistas, but the IJ found no evidence that the current, elected

Sandinista government was engaged in retaliation or repression toward those that

opposed it decades ago. In fact, Sierra-Matey expressed no particular fear of the

new government, and his large extended family continues to live there without

incident. See e.g., Ruiz, 440 F.3d at 1259 (“Ruiz’s claim was contradicted by his

testimony that his son and his parents have remained unharmed in the region of

Colombia where Ruiz allegedly was threatened.”). The IJ’s asylum ruling is well-

supported by the evidence, and, even assuming that Sierra-Matey sufficiently

raised an administrative claim of error, the evidence likewise supports denial of

withholding of removal. See Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1288 n. 4
                                           4
(11th Cir. 2005) (where petitioner fails to meet the requirements for asylum, he

necessarily fails to establish eligibility for withholding of removal).

      For the aforementioned reasons, we deny the petition for review.

      PETITION DENIED.




                                           5